Citation Nr: 1134722	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-36 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for acyanotic congenital heart disease with atrial septal defect.  

2.  Entitlement to service connection for acyanotic congenital heart disease with atrial septal defect.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Petersburg, Florida Department of Veterans' Affairs (VA) Regional Office (RO).  This case has since been transferred to the Atlanta, Georgia VARO.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.

The RO reopened and denied the claim for service connection for acyanotic congenital heart disease with atrial septal defect finding that the evidence continued to show the congenital condition was not aggravated by military service.  Notwithstanding the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Jackson v. Prinicipi, 265 F.3d 1366 (Fed. Cir. 2001).  As the Board must first decide whether new and material evidence to reopen the claim for service connection for acyanotic congenital heart disease with atrial septal defect has been received before it can address the matter on the merits-and in light of the Board's favorable action on the petition to reopen-the Board has characterized the appeal as to acyanotic congenital heart disease with atrial septal defect as encompassing the two issues on the title page.

The issue of service connection for acyanotic congenital heart disease with atrial septal defect is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision of February 1997, the RO denied service connection for acyanotic congenital heart disease with atrial septal defect and that decision is final.

2.  The evidence added to the record since the February 1997 rating decision, was not previously submitted to agency decision makers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for acyanotic congenital heart disease with atrial septal defect.


CONCLUSION OF LAW

Subsequent to the final February 1997 rating decision, new and material evidence has been presented to reopen the claim of service connection for acyanotic congenital heart disease with atrial septal defect.  38 U.S.C.A. §§ 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Pertinent Laws and Regulations

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for acyanotic congenital heart disease with atrial septal defect in a February 1997 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Generally, a claim, which has been denied in a Board decision or an unappealed RO decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence received since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent).

Applicable law provides that service connection may be established for a disability resulting from personal injury suffered or disease contracted, or from aggravation of a preexisting injury suffered or disease contracted, in the line of duty in active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Analysis 

The February 1997 rating decision denied the Veteran's claim for service connection for acyanotic congenital heart disease with atrial septal defect because it was considered a congenital or developmental defect which was unrelated to military service and not subject to service connection.  The evidence of record at this time included service treatment reports and VA examinations.  Service treatment reports were absent for any findings of a heart abnormality upon the Veteran's entrance to service, although a abnormal heart findings were noted at separation from service and he was diagnosed with several heart disabilities, including acyanotic congenital heart disease manifested by secondum atrial septal defect.  November 1996 and January 1997 VA examinations revealed findings of very significant heart murmur suggestive of previous aortic valve dysfunction, secundum atrial septal defect, and mild pulmonary hypertension by parameters obtained in 1985.  

The new evidence of record submitted after the February 1997 RO decision includes the Veteran's sworn testimony and private and VA medical records.  During a May 2011 Travel Board hearing, the Veteran testified that, he entered active duty in sound condition, was found to be qualified for active Naval service, he went through boot camp requirements, was assigned a military occupational specialty, and his heart condition was not noted until his discharge from active service.  He also testified that in the event that he had a congenital condition that was not noted when he entered active duty and which was aggravated by the physical requirements of his service, primarily that of running long distances.  Private and VA medical records reflect that the Veteran has been treated for and diagnosed with atrial septal defect, ventricular septal defect, status post atrial septal defect and ventricular septal defect repair, severe pulmonary hypertension secondary to congenital heart disease and COPD, pericardial effusion completely resolved, hypertension, heart disease characterized as atrial septal defect, atrial septal defect heart murmur, sinus tachycardia, and heart murmur.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Id. at 1363.

The Board finds that the newly received evidence, when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's acyanotic congenital heart disease with atrial septal defect and relates to unestablished facts that are necessary to substantiate his claim for service connection for a acyanotic congenital heart disease with atrial septal defect.  The new and material evidence relevant to reopening the Veteran's claim for service connection includes sworn testimony regarding the Veteran's history of having no heart problems detected at entry into his active service which manifested thereafter and post service medical evidence of diagnoses of heart conditions, including pulmonary heart disease which was found to be secondary to the Veteran's congenital heart condition.  The newly received evidence is not considered cumulative or redundant of the evidence of record at the time of the final February 1997 RO decision, and furnishes a reasonable possibility of substantiating the Veteran's claim for service connection for acyanotic congenital heart disease with atrial septal defect.  Therefore, the Veteran's claim for service connection for acyanotic congenital heart disease with atrial septal defect is reopened.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for service connection for acyanotic congenital heart disease with atrial septal defect is reopened; and the appeal is granted to this extent only.


REMAND

Having found that the Veteran has successfully reopened the claim for service connection for acyanotic congenital heart disease with atrial septal defect the Board must now conduct a de novo review.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for service connection for acyanotic congenital heart disease with atrial septal defect.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Service treatment reports were absent for any findings of a heart abnormality upon the Veteran's entrance to service.  Upon separation from service however, he was assessed with normal sinus rhythm with grade II-IV/IV systolic ejection murmur, a history of rheumatic fever consistent with mitral regurgitation, acyanotic congenital heart disease manifested by secondum atrial septal defect, minimal pulmonary hypertension secondary to increased flow, minimal elevation of left ventricular end diastolic pressure, mitral valve prolapsed with mild mitral regurgitation, and tricuspid valve prolapse.  In a June 1985 report of medical history at separation from active service, the Veteran reported having a history of rheumatic fever with heart trouble as an infant but he had no subsequent problems to his knowledge.

November 1996 and January 1997 VA examinations revealed findings of very significant heart murmur suggestive of previous aortic valve dysfunction, secundum atrial septal defect, and mild pulmonary hypertension by parameters obtained in 1985.  Thereafter, private and VA medical records from January 2003 to September 2008 reflect that the Veteran was treated for and diagnosed with atrial septal defect, ventricular septal defect, status post atrial septal defect and ventricular septal defect repair, severe pulmonary hypertension secondary to congenital heart disease and COPD, pericardial effusion completely resolved, hypertension, heart disease characterized as atrial septal defect, atrial septal defect heart murmur, sinus tachycardia, and heart murmur.  

As noted above, during a May 2011 Travel Board hearing, the Veteran testified that, he entered active duty in sound condition, was found to be qualified for active Naval service, went through boot camp requirements, was assigned a military occupational specialty, and his heart condition was not noted until his discharge from active service.  He also testified that in the event that he had a congenital condition that was not noted when he entered active duty and which was aggravated by the physical requirements of his service, primarily that of running long distances.  

In considering the several diagnosed heart conditions in service including potential preexisting and congenital conditions of a history of rheumatic fever consistent with mitral regurgitation and acyanotic congenital heart disease manifested by secondum atrial septal defect, his reports in service of a history of rheumatic fever and heart trouble as an infant, the Veteran's testimony regarding his lack of problems upon entry into service and only having a heart condition found upon his separation from active service, and the post service medical evidence of current diagnoses of heart conditions, the Board finds that a VA examination is necessary to determine:  (1) whether the Veteran's congenital or developmental heart condition(s) constitute a disease that was aggravated (permanently worsened beyond the normal progress of the disorder) by his active service; or (2) whether such congenital or developmental heart condition(s) constitute a defect from which a superimposed disease or injury during military service resulted in disability apart from the congenital or developmental defect.  38 C.F.R. §§ 3.303(c), 3.306, 3.159(c)(4); VAOPGCPREC 82-90 (July 18, 1990); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA cardiology examination by an appropriate specialist to determine the current nature and etiology of his acyanotic congenital heart disease with atrial septal defect.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file including but not limited to:  (1) a copy of this remand; (2) the service treatment reports demonstrating several diagnoses of heart disabilities and defects; and (3) the post service treatment records demonstrating several diagnosed heart conditions.  

The examination is to include a review of the Veteran's history and current complaints, as well a comprehensive evaluation of his acyanotic congenital heart disease with atrial septal defect and any tests deemed necessary.

The examiner is asked address the following: 

a.  Please specify the diagnosis (or diagnoses).  With respect to the Veteran's current heart disabilities identified, please note whether any constitute a congenital or developmental heart disease or a congenital or developmental heart defect.  

b.  If the examiner finds the Veteran has a diagnosis of a congenital or developmental heart disease, was there was a permanent worsening of the underlying pathology by the Veteran's period of active service, such that this disability was aggravated beyond its natural progression?

c.  If the examiner finds the Veteran has a diagnosis of a congenital or developmental heart defect, was there a superimposed disease or injury during military service which resulted in disability apart from the congenital or developmental defect? (i.e. including the Veteran's diagnosed pulmonary hypertension noted in service and thereafter?)

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth (essentially the examiner is asked to explain how and why s/he reached their conclusion).  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The claim for service connection should be adjudicated.  If the benefits sought on appeal remain denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


